Citation Nr: 1412969	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medications used to treat service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for PTSD, prior to December 9, 2009, and to an evaluation in excess of 50 percent from December 9, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran enlisted in a reserve component in 2002.  He was inducted into active service from March 19, 2009, to September 22, 2009; the Veteran thereafter remained in a reserve component for several years thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision issued in September 2009, the RO granted service connection for PTSD and denied claims of entitlement to service connection for sexual dysfunction and for a right shoulder disorder.  By an August 2010 rating decision, the RO increased the initial rating for PTSD to 50 percent, effective from December 9, 2009.  As the assigned ratings are not the maximum schedular ratings available for PTSD, and the appeal continues.  

The Board notes that the Veteran did not include the claim for service connection for a right shoulder disorder in the issues listed in the August 2010 substantive appeal.  However, the RO addressed that claim on the merits in the February 2012 supplemental statement of the case.  As the Veteran was advised by VA that the claim remained on appeal, the Board accepts that issue as perfected for appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009)(finding that 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely).  
 
The Veteran was afforded a Videoconference hearing before the Board, conducted the undersigned, in June 2012.  The Board has reviewed the entire electronic (Virtual VA) record as well as the entire claims file and associated folders.  

The claims for service connection for a right shoulder disorder and for erectile dysfunction, to include as secondary to medications used to treat service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From March 19, 2009, to September 22, 2009, the Veteran's service-connected PTSD was not manifested by more than occupational and social impairment due to mild ot transient symptoms.
 
2.  From September 23, 2009 to December 3, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From December 4, 2009, to December 8, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

4.  From December 9, 2009, the Veteran's PTSD was not manifested by more than occupational and social impairment with reduced reliability and productivity

5.  The Veteran was a full-time police officer at the time of the June 2012 hearing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in excess of 10 percent for service-connected PTSD are not met from March 19, 2009, to September 22, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a 30 percent initial disability evaluation for PTSD, but no higher rating, are met from September 23, 2009 through December 3, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for an initial 50 percent rating for service-connected PTSD, but no higher rating, are met from December 4, 2009 to December 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a rating in excess of 50 percent rating for service-connected PTSD, from December 9, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increases in the staged initial evaluations assigned for his service-connected PTSD.  The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Here, the Veteran is challenging an initial staged evaluations assigned following the grant of service connection for PTSD.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of a claim.  VA met this duty by obtaining the Veteran's service medical records and post-service VA treatment records and providing examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran states that there are no other pertinent records.  

The Board has reviewed the entire electronic (Virtual VA) record as well as the entire claims file and associated folders.  

The Veteran testified at a hearing before the undersigned in June 2012.  At that time, the Veteran described the severity of PTSD, and described his belief that his PTSD had increased in severity during the pendency of the appeal.  June 2012 Videoconference Hearing Transcript (Tr.) 3-10.  The Veteran requested that the record be held open 60 days to allow him to submit additional evidence.  That time has expired; no additional evidence has been received.  The discussion at the hearing demonstrates that the Veteran understood what evidence was necessary to substantiate the claim for increased ratings.  38 C.F.R. § 3.103 (2012); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  

Hence, no further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Claim for increased disability evaluation

The law provides that disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A rating may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher initial evaluation for the disability at issue requires consideration of staged ratings.
PTSD is evaluated under "The General Rating Formula for Mental Disorders" at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  A 30 percent rating is warranted with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if there are deficiencies in most areas and such symptoms as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted where there are such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living disorientation to time or place, memory loss for names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts

The Veteran first sought VA treatment in February 2009.  At that time, he reported that he had vivid dreams of combat.  He reported problems with anger since he returned from Iraq in 2005.   His mood and affect were described as normal.  The February 2009 VA clinical records establish that the Veteran had not previously sought mental health care.  

1.  Evaluation prior to September 23, 2009

VA psychiatric examination was conducted in August 2009.  The Veteran reported that, when he first returned from Iraq, he thought everything was fine, but now he was seeking treatment because he realized that he had a great deal of anger and was easily angered.  He described himself as paranoid.  He and his wife were fighting.  He reported that he would wake up due to nightmares and would not be able to return to sleep for 15 to 20 minutes.  He was casually dressed.  His speech was normal in rate and rhythm.  His thought processes were logical.  He denied homicidal or suicidal thoughts.  The examiner concluded that the veteran met the diagnostic criteria for PTSD and that his symptoms were mild.  The examiner stated that there was no evidence that his symptoms negatively impacted his employment.  The examiner assigned a GAF score of 60.  
The medical opinion that the Veteran's PTSD symptoms did not negatively impact his employment is consistent with a 10 percent evaluation, since the examiner also described a euthymic mood and appropriate affect, noted that the Veteran did not manifest significant anxiety, and did not note symptoms of suspiciousness, panic attacks, or mild memory loss (such as forgetting names, directions, recent events).  The Veteran reported chronic sleep impairment, with nightmares causing awakening.  The examiner did not describe any symptom of the severity consistent with a 30 percent or 50 percent evaluation.  
The VA clinical records prior to the August 2009 VA examination are consistent with the findings at that examination, no treating provider who saw the Veteran prior to the August 2009 VA examination described psychiatric symptoms of the severity consistent with a 30 percent or 50 percent evaluation.  Overall, during this period, a 10 percent evaluation, but no higher evaluation, is warranted.  
2.  Evaluation from September 23, 2009 to December 3, 2009

At evaluation on September 23, 2009, the Veteran reported that he was under a lot of pressure.  He had just learned that his mother had a recurrence of cancer.  He described his marriage as "rocky."  He reported that he was concerned that he was yelling at his children.  He ran out of medication (paroxetine) prescribed for control of PTSD, and gave up on reordering it when he had problems placing the reorder.  He reported that he was worried he could be deployed again and that he had thoughts of harming others.  He reported that he yelled at his children.  The provider did not assign a GAF score.  The provider described fluctuating mood.  The provider described the Veteran as having normal thought processes, coherent speech, and grossly intact memory.  The Veteran was oriented, and he denied suicidal or homicidal ideations.  The Veteran agreed to obtain and resume the prescribed medication.

The symptoms described on VA treatment in September 2009 included depression and a fluctuating mood, which were not previously described.  The Veteran reported that he "yelled" at his children too much, and had some thoughts of harming others.  Thus, at least two symptoms associated with a 30 percent evaluation, and one symptom associated with a 50 percent evaluation, disturbances of motivation and mood, was present in September 2009, but those symptoms were not factually ascertainable prior to the September 23, 2009 treatment.  

The examiner did not describe the Veteran as having a flattened affect in the September 2009 treatment notes.  However, the provider noted in October 2009 that the Veteran's affect was "restricted but less so than last visit."  The evidence establishes that the Veteran had a flattened affect in September 2009.  

However, the Veteran's speech was not circumstantial, circumlocutory, or stereotyped.  He did not report panic attacks.  The examiner noted no difficulty understanding complex commands, no impairment of short and long-term memory, and did not describe impaired judgment or impaired abstract thinking.  The Veteran primarily reported marital discord rather than difficulty in establishing and maintaining effective work and social relationships.  The Veteran continued to work full-time.  The criteria for a 30 percent evaluation are met, but the Veteran's overall symptoms, although increased, did not meet or approximate the severity overall for a 50 percent evaluation at this time.  

Evaluation on October 23, 2009 disclosed that the Veteran was frustrated with his job.  He reported conflicts with supervisors and peers.  He denied suicidal or homicidal ideations.  His affect was restricted, but with some improvement since he resumed taking his medications after the last treatment visit.  His speech was normal, and his thought processes were logical.  A GAF score of 50 was assigned.  

As noted above, a GAF score of 41 to 50 is defined as indicating "serious" symptoms and serious impairment in social, occupational, or school functioning, such as, no friends, unable to keep job.  In comparison, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 51 to 60 is consistent with either a 30 percent evaluation or a 50 percent evaluation, depending on the severity of symptoms described and occupational.  The Board is cognizant that a GAF score is not determinative by itself.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.  In this case, although the Veteran stated he had "thoughts" of harming others, he stated that he would never do that.  Moreover, the examiner noted some improvement of mood since the September 2009 evaluation.  

No GAF score was noted in the records of the Veteran's September 2009 treatment.  However, the symptoms described at that evaluation were, as described above, more consistent with a 30 percent evaluation than with a 50 percent evaluation.  In particular, the Veteran continued to work full-time, although he described conflicts at work.  Moreover, it was already known that the contract under which the Veteran and his co-workers were hired was going to end at a fixed date, because the tasks covered by the contract (disposal of certain munitions) was nearing completion.  

Thus, although the Veteran described conflicts, since those conflicts did not prevent the Veteran from continuing at the employment, and there Veteran did not receive a formal reprimand or decrease in pay or other reduction in his work or pay, the Board is unable to find that his PTSD resulted in more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran noted conflicts in his marital and family relationships, but the Veteran remained married and continued to assist in the care of his mother, who was recovering from cancer.  Some of the conflicts appear, from the examiner's descriptions, to be due to circumstances outside the Veteran's control and unrelated to his service-connected disabilities.  Thus, during this period, a 30 percent evaluation, but no higher initial rating, is warranted.

3.  Evaluation from December 4, 2009

On December 4, 2009, the Veteran reported increased stress at work.  He felt that he might lose his job.  His mother had a recurrence of cancer.  His mother and his wife were not getting along.  One brother, who was deployed, was blaming the Veteran for not caring enough for their mother.  The Veteran's relationships with his employer, his mother, his wife, and his brothers were strained.  The Veteran felt alone and distrustful of others.  His affect was restricted and angry.  The Veteran noted that the contract that his employer was operating under was going to expire at the end of the following year and he would lose employment.  

The provider decided to add another medication to the Veteran's treatment regimen.  The provider assigned a GAF score of 40 for the Veteran's overall functioning.  That GAF score is defined, for purposes of DSM-IV, as showing indicating "serious" symptoms and serious impairment in social, occupational, or school functioning, such as, no friends, unable to keep job.

However, the Veteran's functioning as described by the provider is more consistent with a 50 percent evaluation.  The Veteran's mother was terminally ill.  His wife did not get along with his mother.  The Veteran had children.  His brothers felt he did not spend enough time with his mother.  His wife felt he did not spend enough time at home.  His mother was terminally ill.  Nevertheless, the Veteran continued to work fulltime, and was attempting to meet each of his family commitments, although he was angry and irritable.  The Veteran said he preferred to be alone than to go out in public during his leisure time, but it is entirely consistent with the circumstances that the Veteran would have "few" friends; the Veteran's family life, with a terminally ill family member, was likely different than the circumstances of most other people in his age group, and left little time for socializing with friends.  

The Board finds that the Veteran's overall functioning is consistent with a 50 percent evaluation, and does not meet or approximate the criteria for a 70 percent evaluation.  In particular, the Veteran denied suicidal ideation and reported no obsessional rituals.  The provider specifically noted that the Veteran's speech was normal; the Veteran did not meet the criterion of "intermittently illogical, obscure, or irrelevant speech" for a 70 percent rating.  The Veteran's thought processes were "linear and logical."  Although the Veteran reported irritability and anger, he did not report impaired impulse control with periods of violence, although he did report "yelling" at his children.  The provider did not note, and the Veteran did not report, spatial disorientation or neglect of personal appearance and hygiene.  For these reasons, the Veteran's overall functioning was consistent with moderate symptoms, so as to warrant a 50 percent evaluation, but did not meet or approximate the criteria for a 70 percent evaluation.  

The evidence reflects that the Veteran felt frustrated and overwhelmed, and experienced conflicts at work and within his family.  However, the fact that the Veteran remained able to undertake these responsibilities, including some care for his terminally ill mother, even though he did not meet the expectations of his brothers, demonstrates clearly that the Veteran did not manifest "deficiencies in most areas."

In January 2010, the Veteran reported a new diagnosis of sleep apnea.  In February 2010 through April 2010, he reported that he continued to isolate.  He was not sure what to do when his job ended, as he was unable to find another job that paid as well.  He was having difficulty coping with his mother's treatment for cancer.  He reported continuing marital discord.  His wife was jealous of the time he spent with his mother.  Although the Veteran reported that medication was beneficial, the provider concluded that the Veteran might not be compliant with his medication regimen.  The Veteran reported continued difficulty with anger control.  His mood continued to fluctuate.  The provider continued to assign a GAF score of 40 and stated that the Veteran showed "little improvement."  

The Veteran's reports of symptoms remained essentially unchanged over the next few months.  The Veteran's employment ended when the contract his employer had with a federal facility ended.  The Veteran returned to college, taking courses in criminal justice.  In early February 2011, the treating provider assigned a GAF score of 45.  In late February 2011, the Veteran's mother died.  In early March 2011, the Veteran was treated for a foot injury.  He reported that he had kicked a stone plantar because of anger over his mother's death.  

The Veteran did not thereafter return to the Mental Health clinic during the remainder of 2011 or in 2012 prior to his June 2012 Videoconference hearing before the Board.  At the hearing, he testified that he was now working full-time as a police officer, but was not sure he was going to be able to keep that employment because of the severity of his PTSD symptoms.  He testified that he had attempted to make appointments to return to the Mental Health Clinic but was told it was booked full, and he had been unable to get an appointment.  He reported that he was still easily angered and that he and his wife were still fighting.  He reported that he was estranged from his remaining family, did not like to be around people.  

The evidence warrants continuation of the 50 percent evaluation.  However, completion of college course work after his employment ended, through no fault of the Veteran, and is inconsistent with a finding that the Veteran had such a severity of symptoms as to warrant a 70 percent.  The Veteran obtained full-time employment as a police officer, and continued to retain that employment.  Although he testified that his PTSD symptoms might make it difficult to retain the employment in the future, the fact that the Veteran obtained and retained substantially gainful employment during the end of this period is inconsistent with a finding that the Veteran had such a severity of symptoms as to warrant a 70 percent evaluation.  

Extraschedular consideration

The Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, but must consider whether the case should be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule.  As discussed at length above, the Veteran's symptoms are the type of symptoms considered in the rating schedule.  There is no reported symptom or observed impairment of functioning that has not been considered above, or which is outside the scope of symptoms or impairments which may be considered under the Rating Schedule.  The Veteran had not identified or testified regarding any unusual aspect of his disability due to PTSD. When the disability picture is contemplated, the assigned schedular rating is adequate, and no referral is required.  For the reasons set forth above, the Board finds that no referral for consideration of an extraschedular evaluation for PTSD is required in this case, for any portion of the staged initial rating.  

The preponderance of the evidence is against an evaluation in excess of 10 percent prior to September 23, 2009, is against an evaluation in excess of 30 percent from September 23, 2009 through December 3, 2009, and is against an evaluation in excess of 30 percent from December 4, 2009.  








							[CONTINUED ON NEXT PAGE]
ORDER

The appeal for an increased initial rating for PTSD in excess of 10 percent prior to September 23, 2009, is denied.

The appeal for an increase to 30 percent for the initial evaluation of PTSD from September 23, 2009 through December 3, 2009, is granted, subject to law and regulations governing the effective date of an award of compensation.

The appeal for an increase to 50 percent for PTSD from December 4, 2009, to December 8, 2009, is granted, subject to law and regulations governing the effective date of an award of compensation.

The appeal for an initial rating in excess of 50 percent for PTSD from December 9, 2009, is denied.


REMAND

The Veteran contends that he injured his right shoulder in service.  He acknowledges that he did not seek evaluation for the injury during active service, but testified that shoulder pain continued to bother him during the period from his active service in 2005 until he submitted the claim in March 2009.  

The Veteran testified that he was unable to report for the scheduled examination, and requested rescheduling of the examination, but did not receive notice of the rescheduled examination.  He testified that he did not know that he had missed the examination until he received notice that the claim was denied, referencing the February 2012 supplemental statement of the case (SSOC).  The claims file reflects that the examination scheduled for February 1, 2012, was cancelled by the Veteran, who at that time requested rescheduling and reported that he was "out of the area."  The examination was rescheduled for February 21, 2012.  There is no documentation as to how long the Veteran would be out of the area or whether he was planning to return by February 21, 2012.  The SSOC denying the claim was issued on February 23, 2012, two days after the Veteran failed to appear for scheduled examination.  Under the circumstance, the Board agrees that the Veteran should be afforded another opportunity to appear for examination.

The Veteran contends that he has erectile dysfunction as a result of medication used to treat service-connected disabilities.  The Veteran's claim was denied because he did not appear for examination, so there is no medical opinion linking the current diagnosis of ED to the Veteran's service or to any medication the Veteran was taking for a service-connected disability.  The Board notes that the record reflect that the Veteran reported ED in early 2009, when he first sought VA evaluation or treatment, and prior to any evidence of record that the Veteran was taking medication for a service-connected disability.  The Veteran's claim that current ED is related to his service was denied because he failed to report for VA in February 2012.  For the reasons set forth above, the Board agrees that the Veteran should be afforded an additional opportunity to report for examination, as the Veteran requested during his hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from August 2011 to the present documenting treatment for the claimed disorders.  

2.  Afford the Veteran an opportunity to provide lay statements, employment records, or any clinical or non-clinical record, to include private medical records, pharmacy records, or the like which might assist him to demonstrate a right shoulder disorder proximate to his service discharge from active duty in 2005, or to link the right shoulder or sexual dysfunction to his service.

3.  Seek the Veteran's ARNG reserve component records from the Adjutant General for Arkansas, unless the Veteran identifies a different possible location for his ARNG records, including for the period from October 2005 to November 2005.

4.  Afford the Veteran VA examination of the right shoulder.  The examiner should discuss the Veteran's lay report of symptoms, any relevant service treatment records, and relevant post-service records, including February 2009 and March 2009 VA outpatient treatment notes and the report of 2009 radiologic examination.  Any necessary diagnostic studies should be conducted.  

The examiner should address the following:

      (i) Assign a diagnosis for each right shoulder disability, 	if any.
        
      (ii) If the Veteran is diagnosed with a right shoulder 	disability, provide opinion as to whether it is at least as 	likely as not (a 50 percent probability or greater) that a 	current right shoulder disorder was incurred in or as a 	result of the Veteran's military service, including active 	duty service from October 2003 to April 2005, or any 	reserve service thereafter.  Why or why not? 
      
A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state, with supporting rationale, and explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge. 

5.  Afford the Veteran VA examination to address the Veteran's contention that a service-connected disability or medication used to treat a service-connected disability, including PTSD, has resulted in erectile dysfunction.  The examiner should obtain a history from the Veteran describing all medications used in service and following service, including from VA and on-VA providers and pharmacies.  After examination is conducted and the Veteran's post-service records are reviewed, the examiner should determine whether the Veteran currently manifests erectile dysfunction.  

The examiner should address the following:
      
      (i) Assign a diagnosis for each disability of sexual or 	erectile dysfunction.    
      
      (ii) Is it is at least as likely as not (a 50 percent 	probability or greater) that current erectile dysfunction 	was incurred during or as a result of Veteran's military 	service, including active duty service from October 	2003 to April 2005, or any reserve service thereafter;   	or as a result of a service-connected disability or a 	medication used to treat a service-connected disability, 	to include PTSD? Why or why not?

A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state, with supporting rationale, and explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge

6.  After all actions directed above have been completed, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond has been afforded, the appeal must be returned to the Board for appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


